DETAILED ACTION
This Office Action is in response to communications made on March 18, 2021. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114
Claims 1 and 4-20 are pending in the application
Claims 3-4 have been cancelled by the Applicant
Claims 1, 4-6 and 11-16 have been amended by the Applicant

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 20, 2021, May 03, 2021 and November 24, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments to the rejections under 35 USC §103(a), filed February 17, 2021, have been fully considered.
The Applicant argues on page 10 that “the art of record does not teach or suggest these features, either separately or in combination”. The examiner agrees. 
Upon further consideration of the applicant’s amendments, a new ground(s) of rejection is made and listed below.  
Claim Objections
Claims 1, 6 and 13 are objected to because of the following informalities: 
In claim 1, line 9 and 13: “though an authentication” should read “through an authentication”. Similar corrections in claims 6 and 13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7 and 13-18 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rideout et al (US Patent Application Pub. No. 2012/0304079 A1) hereinafter Rideout, in view of Wang et al (US Patent Application Pub. No. 2009/0089380 A1) hereinafter Wang, and in view of Slater (US Patent Application Pub. No. 2011/0307695 A1), and in further view of Singh (US Patent Application Pub. No. 2014/0090037 A1)
Regarding claims 1 and 13, Rideout teaches:
A computer-implemented method comprising: accessing group… data (see ¶ [0003],[0004], Rideout shows a system which enables web services such as  E-mail, IM and calendar web services to work together in an integrated manner, which allows a user to communicate between group of participants across different web services, ¶ [0028] shows the system can aggregate content from different groups of people (e.g., friends, family and colleagues) that is available to the user, Fig. 1 and ¶ [0032] shows example group showing list of members and their name, title and thumbnail image, Fig. 1 items 130,312,134 and ¶ [0033] shows different services such as a group chat, a group e-mail and a group calendar which can be initiated by a member, ¶ [0037] shows the user interface/widget displays recent emails, online social network posts such as recent status updates, shared documents or calendar events associated with the accessing group… data) 
based on the group… data, obtaining a first resource update associated with the first group hosted by the first… system and identifying a second resource update associated with the second group hosted by the second… system; generating an aggregated set of resource updates that includes at least the first and second resource updates (see ¶ [0031], Rideout shows the widget can aggregate information from different data sources such as an e-mail web service (a first resource update), a social networking web service (a second resource update), a document web service and/or a calendar web service (generating an aggregated set of resource updates)
generating an integrated view that renders the aggregated set of resource updates… and includes an action user input mechanism corresponding to at least one of the resource updates and representing a computing action in the group corresponding to at least one resource update; and (see Fig. 3 items 340,350 and ¶ [0039], Rideout shows the example user interface displaying the recent social networking update post (resource updates), recent emails and calendar appointment (an integrated view that renders the aggregated set of resource updates), Fig. 1 item 132  and ¶ [0033],[0057],[0058] shows different resources such as a group chat, a group e-mail and a group calendar can be initiated by a member (representing a computing action in the group)
based on an indication of user actuation of the action user input mechanism, generating a machine instruction that instructs the corresponding… system, that hosts the corresponding group, to perform the computing action. (see Fig. 1 item 132  and ¶¶ [0033],[0057],[0058], Rideout shows different resources such as a group chat, a group e-mail and a group calendar can be initiated by a member (an indication of user actuation of the action user input mechanism)
Rideout does not explicitly show:
subscription data indicating that a user is subscribed to receive resource updates from a plurality of different groups hosted by a plurality of different tenant systems in a multi-tenant computing system, wherein the plurality of different groups includes at least: 
a first group that is hosted by a first one of the tenant systems, and includes one or more resources accessible by members of the first group through an authentication mechanism of the first tenant system; and 
a second group that is hosted by a second one of the systems, and includes one or more resources accessible by members of the second group through an authentication mechanism of the second tenant system;
with tenant group identifiers that identify, for each resource update in the aggregated set of updates, which tenant system hosts the group from which the resource update is obtained,
Wang shows:
subscription data indicating that a user is subscribed to receive resource updates from a plurality of different groups hosted by a plurality of different… systems in a… computing system, wherein the plurality of different groups includes at least (see Fig. 1 and ¶ [0014],[0057], Wang shows a system which provides aggregation, subscription and control of information associated with a number of subscriptions, based on rules for managing and controlling the delivery of subscription content, where subscriptions include a state and a web resource, ¶ [0058] shows for example a user can use a web-based application to subscribe to receive sports-related subscription content from a number of sport syndications (from a plurality of different groups hosted by a plurality of systems), Fig.4 and ¶ [0064] shows the system enables a user to subscribe to various information sources such as news, financial and email systems, each having a subscription name and a resource delivery location (one or more resources accessible by members of the group)
with… group identifiers that identify, for each resource update in the aggregated set of updates, which… system hosts the group from which the resource update is obtained (see Fig.4 and ¶ [0064], Wang shows the user subscribes to various information sources having a subscription name (group identifiers) and a resource location that designates a location for locating subscription content and update time (that identify, for each resource update, which system hosts the group from which the update is generated)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Wang such that the aggregation system additionally provides subscription management and control of information associated with a number of subscriptions from various information sources such as news and 
Slater shows:
a plurality of different tenant systems in a multi-tenant computing system (see Fig. 6B and ¶ [0007],[0026], Slater shows a system for secure sharing and storage of shared information in a feed maintained on an external server, such as a multi-tenant database (a multi-tenant computing system), the system allows for a user to create groups within a plurality of users that subscribe to a specific feed, where the user can then selectively share messages with only users within a specified group, users in a number of specified groups, or with all users subscribing to that feed, Fig. 2 items 12,16 and ¶ [0035],[0040] shows the system includes multiple tenant processes and a tenant management process (a plurality of different tenant systems)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout and Wang to incorporate the teaching of Slater such that the server or cluster of servers uses a multi-tenant system (Rideout ¶ [0057] shows the system includes one or more computing devices/systems such as a server or a cluster of servers). Doing so would reduce system cost and provide scalability since the service servers would implement a multi-tenant system
Singh shows:
a first group that is hosted by a first one of the tenant systems, and includes one or more resources accessible by members of the first group through an authentication mechanism of the first tenant system; and a second group that is hosted by a second one of the systems, and includes one or more resources accessible by members of the second group through an authentication mechanism of the second tenant system; (see Fig. 1 and ¶ [0004], Singh shows a system that authenticates a user, in which the system identifies a first tenant associated with a first request for a first resource more resources accessible by members of the first group through an authentication mechanism)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Singh such that the system identifies a tenant associated with a request for a resource from the user and obtains an authentication policy to authenticate the user and enabling access to the resource by the user, Doing so would allow the user to sign 
into multiple web applications using a single sign-on since the system would use the authentication mechanism associated with the authentication policy to authenticate the user.

Regarding claims 4 and 15, Rideout modified by Wang, Slater and Singh teaches the method and system of claims 1 and 13.
Rideout shows:
The method of claim 1, and further comprising: receiving an input indicative of the user accessing a user system associated with the user, the user system being configured to access the plurality of… systems over a computer network Fig. 1 and ¶¶ [0024],[0027],[0004], Rideout shows the system includes a lightweight application/widget which provides a user interface which receives user input (: receiving an input) to activate a group web service (access the plurality of… systems over a computer network
Rideout does not explicitly show:
plurality of tenant systems
Slater shows:
plurality of tenant systems (see Fig. 2 items 12,16 and ¶ [0035],[0040] shows the system includes multiple tenant processes and a tenant management process (plurality of tenant systems)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Slater such that the server or cluster of servers uses a multi-tenant system (Rideout ¶ [0057] shows the system includes one or more computing devices/systems such as a server or a cluster of servers). Doing so would reduce system cost and provide scalability since the service servers would implement a multi-tenant system

Regarding claims 5 and 16, Rideout modified by Wang, Slater and Singh teaches the method and system of claims 4 and 15
Rideout shows:
The method of claim 4, wherein each of the first and second… system comprises: a computing system instance that is accessible by one or more users associated with the… system; and a plurality of groups, each group including group membership data that identifies users that are members of the group, and one or more resources that are updated by the members of the group (see ¶ [0057], Rideout shows the system receives data from one or more services such as e-mail, calendar, social networking, document sharing, etc. over a network provided by one or more computing devices/systems such as a server or a cluster of servers (a computing system instance that is accessible by one or more users), Fig. 1 and ¶ [0032] shows an example group showing list of members and their name, title and thumbnail image (group membership data that identifies users that are members of the group), Fig. 1 items 130,312,134 and ¶ [0033] shows different services such as a group chat, a group e-mail and a group calendar which can be initiated by a member, ¶ [0037] shows the widget displays recent emails, online social network posts such as recent status updates, shared documents or calendar events associated with the participants (one or more resources that are updated by the members of the group)

each of the first and second tenant systems
Slater shows:
each of the first and second tenant systems  (see Fig. 2 items 12,16 and ¶ [0035],[0040] shows the system includes multiple tenant processes and a tenant management process (first and second tenant systems)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Slater such that the server or cluster of servers uses a multi-tenant system (Rideout ¶ [0057] shows the system includes one or more computing devices/systems such as a server or a cluster of servers). Doing so would reduce system cost and provide scalability since the service servers would implement a multi-tenant system

Regarding claim 17, Rideout modified by Wang, Slater and Singh teaches claim 15.
Rideout shows:
The computing system of claim 15, wherein the instructions configure the computing system to: receive a resource selection input that is associated with the user and is indicative of user selection of: a first resource in a first group, and a second resource in a second group; and (see ¶ [0003],[0004], Rideout shows the system enables web services such as  E-mail, IM and calendar web services to work together in an integrated manner, and allows a user to communicate between group of participants across different web services, Fig. 1 item 132  and ¶ [0033],[0057],[0058] shows a member can initiate different resources such as a group chat (selecting a first resource), a group e-mail and a group calendar (a second resource), ¶ [0028],[0031] shows the system can aggregate information from different groups that is available to the user and from data sources such as an e-mail web service, a social networking web service, a document web service and/or a calendar web service, ¶ [0037] shows the user interface displays recent emails, online social network posts such as recent status updates, shared documents or calendar events associated with the participants (receive resource updates)

generate group subscription data that is associated with the user and indicates that the user is subscribed to receive resource updates to the first and second resources in the first and second groups, respectively 
Wang shows:
generate group subscription data that is associated with the user and indicates that the user is subscribed to receive resource updates to the first and second resources in the first and second groups, respectively (see ¶ [0058], Wang shows for example a user can use a web-based application to subscribe to receive sports-related subscription content from a number of sport syndications, Fig.4 and ¶ [0064] shows the system enables a user to subscribe to various information sources such as news, financial and email systems, each having a subscription name and a resource delivery location (user is subscribed to receive resource updates to the first and second resources in the first and second groups)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Wang such that the aggregation system additionally provides subscription management and control of information associated with a number of subscriptions from various information sources such as news and financial and email systems, each identified by a subscription name and a resource delivery location. Doing so would allow the user to quickly and efficiently obtain desirable information since the system would be able to aggregate and display messages from different subscribed groups across different clients.

Regarding claim 6, Rideout teaches:
A method performed by a computing system, the method comprising: receiving a resource selection input that is associated with a user and is indicative of user selection of: a first resource in a first group hosted by a first… system, and a second resource in a second group hosted by a second… system (see ¶ [0003],[0004], Rideout shows the system enables web services such as  E-mail, IM and calendar web services to work together in an integrated manner, and allows a user to communicate between group of participants across different selection of: a first resource in a first group), a group e-mail and a group calendar (a second resource), ¶ [0028],[0031] shows the system can aggregate information from different groups that is available to the user and from data sources such as an e-mail web service, a social networking web service, a document web service and/or a calendar web service, ¶ [0037] shows the user interface displays recent emails, online social network posts such as recent status updates, shared documents or calendar events associated with the participants)
based on the group… data, generating an aggregated set of resource updates that includes resource updates associated with the first and second resources in the first and second groups; (see ¶ [0031], Rideout shows the widget can aggregate information from different data sources (generating an aggregated resource updates) such as an e-mail web service, a social networking web service, a document web service and/or a calendar web service (in the first and second groups)
generating an integrated view that renders the aggregated set of resource updates… and includes an action user input mechanism corresponding to at least one of the resource updates and representing a computing action in the group corresponding the at least one resource update; and (see Fig. 3 items 340,350 and ¶ [0039], Rideout shows the example user interface displaying the recent social networking update post, recent emails and calendar appointment (generating an integrated view that renders the aggregated resource updates), Fig. 1 item 132  and ¶ [0033],[0057],[0058] shows different resources such as a group chat, a group e-mail and a group calendar can be initiated by a member (representing a computing action)
based on an indication of user actuation of the action user input mechanism, generating a machine instruction that instructs the corresponding client system, that hosts the corresponding group, to perform the computing action. (see Fig. 1 item 132  and ¶¶ [0033],[0057],[0058], Rideout shows different resources such as a group chat, a group e-mail an indication of user actuation of the action user input mechanism)
Rideout does not explicitly show:
the first resource being accessible by members of the first group though an authentication mechanism of the first tenant system
the second resource being accessible by members of the second group though an authentication mechanism of the second tenant system
generating group subscription data that indicates that the user is subscribed to receive resource updates to the first and second resources in the first and second groups, respectively,
with cross-tenant identifiers that identify, for each resource update in the aggregated set of updates, which tenant system hosts the group from which the resource update is obtained
Slater shows:
 a first.. second tenant system (see Fig. 6B and ¶ [0007],[0026], Slater shows a system for secure sharing and storage of shared information in a feed maintained on an external server, such as a multi-tenant database, the system allows for a user to create groups within a plurality of users that subscribe to a specific feed, where the user can then selectively share messages with only users within a specified group, users in a number of specified groups, or with all users subscribing to that feed, Fig. 2 items 12,16 and ¶ [0035],[0040] shows the system includes multiple tenant processes and a tenant management process (a first.. second tenant system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout and Wang to incorporate the teaching of Slater such that the server or cluster of servers uses a multi-tenant system (Rideout ¶ [0057] shows the system includes one or more computing devices/systems such as a server or a cluster of servers). Doing so would reduce system cost and provide scalability since the service servers would implement a multi-tenant system
Singh shows:
the first resource being accessible by members of the first group though an authentication mechanism of the first tenant system.. the second resource being accessible by members of the second group though an authentication mechanism of the second tenant system (see Fig. 1 and ¶ [0004], Singh shows a system that authenticates a user, in which the system identifies a first tenant associated with a first request for a first resource from the user and obtains an authentication policy for the first tenant, uses an authentication mechanism associated with the authentication policy to authenticate the user and provides a first security token for enabling access to the first resource by the user (resource being accessible by members of the first group though an authentication mechanism of the first tenant system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Singh such that the system identifies a tenant associated with a request for a resource from the user and obtains an authentication policy to authenticate the user and enabling access to the resource by the user, Doing so would allow the user to sign 
into multiple web applications using a single sign-on since the system would use the authentication mechanism associated with the authentication policy to authenticate the user.
Wang shows:
generating group subscription data that indicates that the user is subscribed to receive resource updates to the first and second resources in the first and second groups, respectively (see Fig. 1 and ¶ [0014],[0057], Wang shows a system which provides aggregation, subscription and control of information associated with a number of subscriptions, based on rules for managing and controlling the delivery of subscription content, where subscriptions include a state and a web resource, ¶ [0058] shows for example a user can use a web-based application to subscribe to receive sports-related subscription content from a number of sport syndications, Fig.4 and ¶ [0064] shows the system enables a user to subscribe to various information sources such as news, financial and email systems, user is subscribed to receive resource updates to the first and second resources in the first and second groups) 
with cross-… identifiers that identify, for each resource update in the aggregated set of updates, which tenant system hosts the group from which the resource update is obtained (see Fig.4 and ¶ [0064], Wang shows the user subscribes to various information sources having a subscription name (identifiers) and a resource location that designates a location for locating subscription content and update time (that identify, for each resource update in the aggregated set of updates, which tenant system hosts the group from which the resource update is obtained)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Wang such that the aggregation system additionally provides subscription management and control of information associated with a number of subscriptions from various information sources such as news and financial and email systems, each identified by a subscription name and a resource delivery location. Doing so would allow the user to quickly and efficiently obtain desirable information since the system would be able to aggregate and display messages from different subscribed groups across different clients.

Regarding claims 7 and 18, Rideout modified by Wang, Slater and Singh teaches the method and system of claims 6 and 17.
Rideout shows:
The method of claim 6, wherein the second resource comprises a different type of computing resource than the first resource (see ¶ [0031], Rideout shows the widget can aggregate information from different data sources such as an e-mail web service, a social networking web service, a document web service and/or a calendar web service (a different type of computing resource).

Regarding claim 14, Rideout modified by Wang, Slater and Singh teaches claim 13
Rideout does not explicitly show:
The computing system of claim 13, wherein the corresponding tenant system comprises a tenant hosted by a multi-tenant computing system
Slater shows:
The computing system of claim 13, wherein the corresponding tenant system comprises a tenant hosted by a multi-tenant computing system (see Fig. 2 items 12,16 and ¶ [0035],[0040] shows a user system interacting with a multi-tenant system (a multi-tenant computing system) which includes multiple tenant processes and a tenant management process (plurality of different tenants), in which data for multiple tenants is stored in the same physical database object arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared, such as in the case of feeds)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Slater such that the server or cluster of servers uses a multi-tenant system (Rideout ¶ [0057] shows the system includes one or more computing devices/systems such as a server or a cluster of servers). Doing so would reduce system cost and provide scalability since the service servers would implement a multi-tenant system.

Claims 8-9 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rideout, in views of Wang, Slater and Singh, and in further view of Zapantis et al (US Patent Application Pub. No. 2014/0302470 A1) hereinafter Zapantis.
Regarding claims 8 and 19, Rideout as modified by Wang, Slater and Singh teaches the method and system of claims 6 and 17.
Rideout does not explicitly show:
The method of claim 6, wherein receiving a resource selection user input comprises: receiving a first notification setting associated with the first resource in the first group;
receiving a second notification setting associated with the second resource in the second group, the second notification setting identifying a different type of notification than the first notification setting; and
generating user notifications for resource updates to the first and second resources based on the first and second notification settings
Zapantis shows:
The method of claim 6, wherein receiving a resource selection user input comprises: receiving a first notification setting associated with the first resource in the first group; receiving a second notification setting associated with the second resource in the second group, the second notification setting identifying a different type of notification than the first notification setting; and (see Fig. 1A, Fig. 3 and ¶¶ [0112],[0095], Zapantis shows a lifestyle management system which is coupled to and accesses sources of information such as news, media sources, user's social networks and other internet resources, which provides a dashboard having actionable icons, such as a boards icon and a groups icon to enable a user to access one or more boards or groups, Fig. 9E, Fig. 19 and ¶ [0132] shows the display provides an aggregate feed of status updates, ¶ [0115] shows  a user can modify one or more settings of the lifestyle management system, for example, apply one or more settings to one or more content boards or categories, notification settings, default notification such as a text message or an email (receiving a first notification setting associated with the first resource in the first group; receiving a second notification setting associated with the second resource in the second group, the second notification setting identifying a different type of notification)
generating user notifications for resource updates to the first and second resources based on the first and second notification settings (see ¶ [0133] Zapantis shows system provides an option to enable a user to receive an alert notification when new comments are added to any status update (generating user notifications for updates to the first and second resources)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Zapantis such that the user interface provides a notification alert to the user when updates are made to information including calendar appointments, social networking status updates, or documents for each of the participants from the one or more data sources, and a display for setting the notification type such 

Regarding claim 9, Rideout as modified by Wang, Slater and Singh teaches claim 8.
Rideout does not explicitly show:
The method of claim 8, further comprising: sending a first user notification, to the user, for a resource update to the first resource using a first type of communication channel; and sending a second user notification, to the user, for a resource update to the second resource using a second type of communication channel
Zapantis shows:
The method of claim 8, further comprising: sending a first user notification, to the user, for a resource update to the first resource using a first type of communication channel; and sending a second user notification, to the user, for a resource update to the second resource using a second type of communication channel (see ¶ [0115], Zapantis shows a user can modify one or more settings of the l system, for example, apply one or more settings to one or more content boards or categories, notification settings, default notification such as a text message or an email (a first type of communication channel, a second type of communication channel)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Zapantis such that the system provides user settings such as sending notification alerts via a text message or an email. Doing so would make system easier to use/more flexible since the user would receive notifications based on the notification settings.

Claims 10-12 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Rideout, in views of Wang, Slater and Singh, and in further view of Jackson et al (US Patent Application Pub. No. 2011/0196933 A1) hereinafter Jackson.
Regarding claims 10 and 20, Rideout as modified by Wang teaches the method and system of claims 4 and 15.

The method of claim 4, wherein the integrated view displays the resource updates in a personal mail box in the user system, integrated with personal mail messages in the user system
Jackson shows:
The method of claim 4, wherein the integrated view displays the resource updates in a personal mail box in the user system, integrated with personal mail messages in the user system (see Fig. 2 and ¶ [0001], Jackson shows a system for integrating social networking postings with an user's e-mail system which receives updates from a social network server, ¶ [0064] shows the system determines users who have subscribed to receive posts form other users and provides them with the posts when they log in to the system, Fig. 4A and ¶ [0048] shows the updates and the emails are displayed on the user's email interface, showing summary information for the messages in the user's inbox and e-mail messages associated with micro-blog activities (integrated with personal mail messages).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Jackson such that the user interface displays the updates in a personal email box in the user device. Doing so would provide the user with a simple and quick aggregated display since the system would be able to integrate the updates in the users personal email box.

Regarding claim 11, Rideout as modified by Wang, Slater and Singh teaches claim 1.
Rideout does not explicitly show:
The method of claim 1, wherein generating the integrated view comprises: receiving selection of a particular update generated by a particular one of the groups; and displaying the particular update with a same level of content displayed if the user logged into the tenant system that hosts the particular group
Jackson shows:
The method of claim 1, wherein generating the integrated view comprises: receiving selection of a particular update generated by a particular one of the groups; and displaying the particular update with a same level of content displayed if the user logged into the client system that hosts the particular group (see ¶ [0033], Jackson shows the content from the social networking server is provided to the user in the e-mail message, so the user has full interactivity with the micro-blog thread as if he/she was viewing the thread on the website associated with the micro-blog (displayed if the user logged into the…system that hosts the particular group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Jackson such that the user interface displays the updates so that the user has full interactivity with the email box/social network group. Doing so would provide the user with a simple and quick aggregated view since the system would be able to integrate the updates in the users personal email box
Slater shows:
tenant system (see Fig. 2 items 12,16 and ¶ [0035],[0040], Slater shows the system includes multiple tenant processes and a tenant management process (tenant system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout and Wang to incorporate the teaching of Slater such that the server or cluster of servers uses a multi-tenant system (Rideout ¶ [0057] shows the system includes one or more computing devices/systems such as a server or a cluster of servers). Doing so would reduce system cost and provide scalability since the service servers would implement a multi-tenant system

Regarding claim 12, Rideout modified by Wang, Slater, Singh and Jackson teaches claim 11
Rideout does not explicitly show:
The method of claim 11, wherein displaying the particular update comprises: displaying the particular update with a same set of action user input mechanisms displayed if the user logged into the tenant system that hosts the particular group
Jackson shows:
The method of claim 11, wherein displaying the particular update comprises: displaying the particular update with a same set of action user input mechanisms displayed if the user logged into the… system that hosts the particular group (see ¶ [0033], Jackson shows the content from the social networking server is provided to the user in the e-mail message, so the user has full interactivity (same set of action user input mechanisms) with the micro-blog thread as if he/she was viewing the thread on the website associated with the micro-blog).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout to incorporate the teaching of Jackson such that the single interface displays the updates so that the user has full interactivity with same set of actions as if the user had logged into the group email box or group chat. Doing so would provide the user with a simple and quick aggregated view and same set of actions since the system would be able to integrate the updates and provide full interactivity to the user
Slater shows:
tenant system (see Fig. 2 items 12,16 and ¶ [0035],[0040], Slater shows the system includes multiple tenant processes and a tenant management process (tenant system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rideout and Wang to incorporate the teaching of Slater such that the server or cluster of servers uses a multi-tenant system (Rideout ¶ [0057] shows the system includes one or more computing devices/systems such as a server or a cluster of servers). Doing so would reduce system cost and provide scalability since the service servers would implement a multi-tenant system


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        
RANJAN PANT
Examiner
Art Unit 2458
/RP/ 


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458